Citation Nr: 0201685	
Decision Date: 02/20/02    Archive Date: 02/25/02

DOCKET NO.  99-09 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES


1.  Entitlement to an initial disability rating in excess of 
20 percent for herniated disc L5-S1, mild nerve impingement, 
sacroiliac joint dysfunction.

2.  Entitlement to an initial disability rating in excess of 
10 percent for bronchospasm, bronchitis, claimed as asthma.

3.  Entitlement to an initial compensable disability rating 
for retropatellar pain syndrome, patella femoral joint 
syndrome, ileo tibial band syndrome of the left leg.

4.  Entitlement to an initial compensable disability rating 
for retropatellar pain syndrome, patella femoral joint 
syndrome, ileo tibial band syndrome of the right leg.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to 
September 1997.  This appeal initially came before the Board 
of Veterans' Appeals (Board) on appeal from a March 1998 
rating decision by the Department of Veterans Affairs (VA), 
New Orleans, Louisiana, Regional Office (RO).  That rating 
decision granted service connection for multiple 
disabilities, to include a disorder of the lumbar spine, 
respiratory disorder, and disorders of the left and right 
leg.  The veteran disagreed with the initial evaluations of 
those four disabilities.

In August 2000, the Board remanded the case for additional 
development, and is now able to adjudicate three of the 
issues.  

The Board is undertaking additional development with respect 
to the evaluation of the veteran's back disorder pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
that issue.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims for 
increased initial disability evaluations for his service 
connected respiratory and bilateral leg disorders.

2.  The veteran's service-connected respiratory disability, 
since September 1997, has resulted in no more than mild 
impairment; related pulmonary function results do not exceed 
FEV-1 of 71 to 80 percent predicted or FEV-FVC of 71 to 80 
percent, and there is only intermittent inhalational or oral 
bronchodilator therapy.

3.  The VA examinations in 1997 and 2001 show no objective 
findings of knee pathology whatsoever; both examinations 
showed that the veteran's gait was normal, both knees were 
noted as normal and stable, with no tenderness, inflammation, 
or effusion, and there was normal and pain free range of 
motion of both knees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent, 
since September 1997, for bronchospasm, bronchitis, claimed 
as asthma, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2001).

2.  The criteria for a compensable disability rating for 
retropatellar pain syndrome, patella femoral joint syndrome, 
ileo tibial band syndrome of the left leg, since September 
1997, have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.31, Diagnostic Codes 5257, 5260, 5261 (2001).

3.  The criteria for a compensable disability rating for 
retropatellar pain syndrome, patella femoral joint syndrome, 
ileo tibial band syndrome of the right leg, since September 
1997, have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.31, Diagnostic Codes 5257, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks higher ratings for his service connected 
respiratory and bilateral leg disorders.  All these claims 
arose from the original assignment of disability evaluations.  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found; a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. App. 
119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirement for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001).

VA may be obligated under the Veterans Claims Assistance Act 
of 2000 (VCAA), [now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), with 
implementing regulations published at 66 Fed. Reg. 45620, 
45630-32 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326], to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claims.  The Board finds that that 
obligation was fulfilled with respect to the veteran's claims 
in this case.  The RO has furnished the veteran the law and 
regulations regarding the requirements for entitlement to the 
benefits sought.  He was provided with VA examinations to 
evaluate his disability, and requested to provide information 
regarding any private medical treatment he may have obtained.  
The veteran did not respond to that request, and he did not 
appear for scheduled supplemental VA examinations.  An April 
2001 letter from the RO informed the veteran of the 
provisions of the VCAA.  

Respiratory Disability

Diagnoses of bronchitis and bronchospasm were made during 
service.  Service connection for bronchospasm, bronchitis, 
claimed as asthma, was granted in March 1998.  A 10 percent 
evaluation was assigned from September 1997 under Diagnostic 
Code 6602.  

Under Diagnostic Code 6602, the criteria for bronchial 
asthma, a 30 percent rating is assigned when pulmonary 
function studies show FEV-1 is 56 to 70 percent of predicted; 
or FEV-1/FVC is 56 to 70 percent; or daily inhalational or 
oral bronchodilator therapy; or inhalational anti-
inflammatory medication.  The current 10 percent rating is 
assigned when FEV-1 is 71 to 80 percent predicted; or FEV-
1/FVC of 71 to 80 percent; or intermittent inhalational or 
oral bronchodilator therapy.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2001).

A VA examination was conducted in December 1997.  The veteran 
reported recurrent bronchospasm occurring about twice per 
year and lasting for one to two weeks.  The veteran denied 
any visits to the emergency room or any hospitalizations due 
to this disorder.  On examination, there was no productive 
cough, sputum, or hemoptysis.  The veteran was noted to 
experience dyspnea on exertion during bronchospasm, otherwise 
not.  The veteran used an inhaler when he developed a 
bronchospasm.  The veteran was noted to be not incapacitated 
due to bronchial spasm.  The respiratory rate was 20 per 
minute, with normal respiratory movements, normal breath 
sounds, and no added sounds or wheezing.  The diagnosis was 
recurrent bronchospasm, probably due to mild asthma.  The 
examiner noted that the respiratory disorder was "not 
disabling."  December 1997 VA pulmonary function tests (PFT) 
showed an FVC of 94 percent predicted, an FEV-1 of 96 percent 
predicted, and an FEV-1/FVC of 102 percent.  After 
bronchodilators he had FVC of 99 percent predicted, an FEV- 1 
of 107 percent predicted, and an FEV-1/FVC of 108 percent. 

Pursuant to the Board's remand, a VA respiratory examination 
was conducted in January 2001 by the same examiner who 
conducted the December 1997 examination.  The veteran 
reported mild wheezing lasting for three to four days about 
three to four times per year.  The veteran stated that he 
used an inhaler during such episodes, but did not use it 
daily.  The diagnosis was mild bronchial asthma, stable since 
1991.  The examiner noted that the veteran's condition was 
unchanged since the 1997 examination.

The January 2001 VA pulmonary function tests (PFT) showed an 
FVC of 86 percent predicted, an FEV-1 of 90 percent 
predicted.  FEV-1/FVC ratio, and post-bronchodilator figures 
were not given.  The RO scheduled a supplemental examination 
to obtain this information, however the veteran did not 
report for the examination.  Nonetheless, given that the pre-
bronchodilator data falls well within the criteria for the 
current evaluation, the Board is comfortable using the 
available data to rate the veteran's disability.

The examinations of record show that the veteran experiences 
periods of bronchospasm/asthma, three to four times per year.  
Application of the 1997 and 2001 pulmonary function study 
results (FEV-1 and FEV-1/FVC) shows that the veteran's asthma 
warrants a 10 percent evaluation.  Moreover, as noted above, 
there is only intermittent use of an inhalational 
bronchodilator.  Such supports no more than the current 10 
percent rating.

Thus, under the applicable criteria, the veteran's asthma 
warrants no more than a 10 percent evaluation at any time 
since September 1997.  See Fenderson, supra.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable, and the 
claim for a rating greater than 10 percent must be denied.  
38 C.F.R. § 3.102 (2001).

Right and Left Leg Disabilities

The veteran was seen with knee pain on several occasions 
during service.  Retropatellar pain syndrome was noted.  
Service connection for retropatellar pain syndrome, patella 
femoral joint syndrome, ileo tibial band syndrome, of each 
leg was granted in March 1998, and a noncompensable 
evaluation was assigned for each leg.  

A 10 percent evaluation for knee disability under code 5257 
contemplates a slight level of recurrent subluxation or 
lateral instability.  A 20 percent evaluation requires a 
moderate level of recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires a severe level 
of disability.  38 C.F.R. Part 4, Diagnostic Code 5257 
(2001).

A compensable evaluation under code 5260 would require 
evidence of limitation of leg flexion to 45 degrees or less.  
38 C.F.R. Part 4, Diagnostic Code 5260 (2001).  A compensable 
evaluation under code 5261 would require evidence of 
limitation of leg extension to 10 degrees or more.  38 C.F.R. 
Part 4, Diagnostic Code 5261 (2001).

Musculoskeletal disorders are rated with consideration of the 
resulting functional impairment.  38 C.F.R. §§ 4.1, 4.10, 
4.40, 4.42.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

A VA orthopedic examination was conducted in December 1997.  
The veteran reported that his bilateral knee pain was worse 
in cold weather.  He indicated that he used Motrin as needed 
to control his knee pain.  The examiner reported no periods 
of flare-ups, no additional functional impairment, no 
episodes of dislocation or recurrent subluxation.  The 
veteran indicated that he experienced pain with climbing and 
descending stairs, and that he did not run due to knee and 
back complaints.  On examination, the knees were normal, with 
no tenderness, swelling, effusion or inflammation.  There was 
normal and pain free range of motion of both knees.  The 
diagnosis was retropatellar pain syndrome, bilateral.

The most recent VA orthopedic examination was conducted in 
January 2001 by the same VA physician who performed the 
December 1997 examination.  The veteran reported stiffness of 
both knees associated with sitting for 45 minutes; this 
stiffness would then last for 45 minutes.  The veteran used 
non-steroidal anti-inflammatory drugs about five times per 
month, either for his low back pain or knee pain.  The 
veteran reported no loss of work on health grounds in the 
past year.  The veteran was noted to be limited to walking 
half a mile.  He was unable to run, take part in outdoor 
games, or climb the stairs.  This was noted to be mostly due 
to his low back pain, and partly due to the knee disorders.  
On examination, the veteran's gait was normal.  Both knees 
were noted as normal, with no tenderness, inflammation, or 
effusion.  Both knees were stable.  There was normal and pain 
free range of motion of both knees.  The diagnosis was 
chondromalacia patella, bilateral.  It was the examiner's 
opinion that the veteran's bilateral knee condition had not 
progressed since the 1997 examination.  The examiner felt 
that the veteran was gainfully employed and had no 
significant problems in his work environment. 

In reviewing the medical evidence, the Board notes that the 
examination reports show no objective findings of knee 
pathology whatsoever.  On both the 1997 and 2001 
examinations, the veteran's gait was normal, and both knees 
were noted as normal and stable, with no tenderness, 
inflammation, or effusion.  Likewise, there was normal and 
pain free range of motion of both knees on each examination.  
Based upon these findings, there is no basis for a 
compensable evaluation under the applicable code sections, 
which require evidence of recurrent subluxation, lateral 
instability, or limitation of motion.  38 C.F.R. Part 4, 
Diagnostic Codes 5257, 5260, 5261 (2001).

The Board has also considered whether there is any functional 
impairment associated with the bilateral knee complaints.  In 
this regard, it is important to emphasize again that there 
are simply no objective findings of knee pathology in the 
record.  The factors involved in evaluating, and rating, 
disabilities of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or pain on movement.  38 C.F.R. § 4.45 (2001).  None of these 
factors has been objectively demonstrated with respect to the 
veteran's bilateral knee condition.  While the veteran has 
reported restrictions of walking, sitting, and stairclimbing 
which he attributes at least in part to his service connected 
knee condition, the evidence does not support a finding that 
there is any impairment of earning capacity associated with 
those restrictions. 

Thus, neither the veteran's left or right knee condition 
warrants a compensable evaluation at any time since September 
1997.  See Fenderson, supra.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable, and the claims for compensable 
evaluations must be denied.  38 C.F.R. § 4.31 (2001).



ORDER

An evaluation in excess of 10 percent for bronchospasm, 
bronchitis, claimed as asthma, is denied.

A compensable disability rating for retropatellar pain 
syndrome, patella femoral joint syndrome, ileo tibial band 
syndrome of the left leg, is denied.

A compensable disability rating for retropatellar pain 
syndrome, patella femoral joint syndrome, ileo tibial band 
syndrome of the right leg, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

